WORK STUDY PROGRAMS
The federal regulations governing the eligibility, need and availability of funds for this work-study program do not require students to live in college housing to be eligible for the program. Therefore, the regulations submitted which make this requirement are in violation of the federal regulations.  We are in receipt of your letter of March 8, 1973, wherein you ask whether the following student financial aids policy for Northeastern State College is in violation of federal regulations pertaining to loan and work-study programs administered by the United States Office of Education. The financial aids policy for Northeastern State College in question is as follows: "As a general rule, the college will award scholarships and assign on-campus jobs only to those students who live in college housing. Exceptions to this rule may be granted by the director of student aids for students who have applied for student housing, have paid their housing deposits, and for whom college housing is unavailable. Other exceptions may be made for good reasons by action of the Scholarship and Employment Committee. A student desiring a special exception must submit a written request to the chairman of the committee, stating his reasons for seeking an exception." This rule relating to on-campus jobs is in connection with the college work-study program governed by federal regulations found in the Federal Register, Volume 34, No. 91, Title 45, Ch. 1, Part 175. The eligibility of students for work-study programs under this federally funded act is found in Section 175.5 of the above quoted regulations. This section provides in part as follows: "(a) Eligibility. A student is eligible for part-time employment under the Work-Study Program only during periods in which he meets all of the following conditions: "(1) Is a national of the United States, or is in the United States for other than a temporary purpose and intends to become a permanent resident thereof, or is a permanent resident of the Trust Territory of the Pacific Islands; "(2) Is in need of the earnings from such employment in order to pursue a course of study at the institution; "(3) Is capable, in the opinion of the institution, of maintaining good standing in such course of study while employed under this program; and "(4) Has been accepted for enrollment as a full-time student at the institution or, in the case of a student already enrolled in and attending the institution, is in good standing and in full-time attendance there, either as an undergraduate, graduate or professional student.  "(c) Determination of need. In determining whether, and to what extent, a student is in need of the earnings from employment, the institution shall, at least annually, (1) determine what income, assets, and other resources (including other forms of aid) are available to the student for the time period under consideration; (2) calculate according to standards published from time to time by the Commissioner what portion of the income, assets, and resources of the student's family may reasonably be expected to be made available to the student; and (3) determine the cost reasonably necessary for the student's attendance at the institution, including any special needs and obligations which directly affect the student's financial ability to attend the institution on a full-time basis. A student shall be considered to be in need to the extent that such costs of attendance exceed the sum of the amounts determined to be available to the student and the amounts, if any, which may reasonably be expected to be made available to him by his family.  "(e) Availability of student employment. Each institution shall make employment under the Work Study Program, or equivalent employment offered or arranged for by the institution, reasonably available (to the extent of available funds) to all eligible students in the institution in need thereof." An examination of these regulations discloses that they do not provide nor require students to live on campus at any institution in order to be eligible for participation in this program. The additional cost to a student who is living in college housing can be considered under subsection c(3) above in determining the cost reasonably necessary for the student's attendance at the institution. However, this cannot be construed as to limit those students who are needy to only those who do live on campus.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The federal regulations governing the eligibility, need and availability of funds for this work study program do not require students to live in college housing to be eligible for the program. Therefore, the regulations submitted which make this requirement are in violation of the federal regulations.  (James H. Gray)